DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al. (US 2016/0051233; hereinafter Mo).
Mo shows a method and system for performing ultrasound imaging ([0047]) comprising: collecting ultrasound information of a subject region in response to ultrasound pulses transmitted toward the subject region (transmit and receive; [0063]); forming one or more ultrasound images of at least a portion of the subject region using the ultrasound information (B-mode and Doppler; [0047]); storing the ultrasound information in a memory (channel memory; [0047]); accessing the ultrasound information from the memory (processors access channel data; [0047]); and reprocessing the ultrasound information accessed from the memory to retrospectively generate one or more additional ultrasound images of at least a portion of the subject region (anatomical reconstruction line, during cine playback user can select any arbitrary gate, [0063]; see also [0061]-[0067] for additional post-storage/retrospective processing modes); wherein the one or more ultrasound images are generated through a first ultrasound imaging mode (B-mode, [0047]) and the one or more additional ultrasound images are generated through a second ultrasound imaging mode (Doppler within B-mode, [0047], [0061]-[0065]); the first ultrasound imaging mode and the second ultrasound imaging mode are different ultrasound imaging modes (B-mode and Doppler, [0047], [0061]-[0065]).
Also, wherein the one or more ultrasound images are generated as the ultrasound information is collected by processing the ultrasound information in real-time as the ultrasound information is collected ([0033]); wherein the ultrasound information is gathered during a session of transmitting the ultrasound pulses toward the subject region and the ultrasound information is reprocessed to retrospectively generate the one or more additional ultrasound images after the session ([0063]); wherein the ultrasound information includes either or both channel domain data and image data of the subject region ([0048]); storing the ultrasound information in the memory in either or both a radio frequency (RF) data format or an in-phase quadrature (IQ) data format corresponding to the channel domain data and the image data of the subject region ([0054], [0061]); wherein the ultrasound information includes channel domain data, the method further comprising: storing the channel domain data in a radio frequency (RF) data format in the memory ([0021]-[0022], see also claim 9); and reprocessing the channel domain data accessed from the memory according to values of one or more image formation parameters to retrospectively generate the one or more additional ultrasound images ([0063]); the values of the one or more image formation parameters are selected after the ultrasound information is gathered and the one or more ultrasound images are formed from the ultrasound information ([0063]); wherein the values of the one or more image formation parameters are selected by a user ([0063]); wherein the one or more image formation parameters include one or a combination of a receive aperture size parameter, one or more apodization parameters, and a distribution of sound speed parameter ([0063], [0067, [0056); including image data of the one or more ultrasound images in the ultrasound information ([0055]); storing the ultrasound information including the image data of the one or more ultrasound images in the memory ([0055]); and reprocessing the image data of the one or more ultrasound images to retrospectively generate the one or more additional ultrasound images based on the one or more ultrasound images ([0047], [0061]-[0065]); modifying the one or more ultrasound images to retrospectively generate the one or more additional ultrasound images based on the one or more ultrasound images ([0047], [0061]-[0065]);  wherein the first ultrasound imaging mode is a high frame rate B-mode ([0047], [0063]); wherein the high frame rate B-mode is achieved by transmitting a sequence of broad transmit beams as part of the ultrasound pulses transmitted toward the subject region ([0063]); wherein the broad transmit beams are transmitted toward the subject region at varying angles with respect to the subject region (one or more transmit scan directions; [0050]); wherein the second ultrasound imaging mode includes at least one of B-mode, color-flow mode, pulse-wave Doppler mode, tissue Doppler mode, B-flow mode, tissue strain mode, tissue elasticity mode, and vector flow mode ([0063]-[0067]); wherein the subject region is a portion of a patient and the memory is cyclical memory (cine memory; [0055), further wherein the ultrasound information is 24stored over a period of a plurality of cardiac cycles of the patient in a cyclical manner in the cyclical memory (motion imaging encompasses obtaining data over a time period, and the time period is representative of the patient’s heart motion as the patient’s heart necessarily moves over time; [0019], [0050]-[0051], [0065]).  

Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Mo fails to show wherein the one or more ultrasound images are generated through a first ultrasound imaging mode  and the one or more additional ultrasound images are generated through a second ultrasound imaging mode and the first ultrasound imaging mode and the second ultrasound imaging mode are different ultrasound imaging modes, examiner respectfully disagrees.  As noted in the rejection above, Mo is directed to combined B-mode and Doppler imaging, which are two different imaging modes:
“wherein the one or more ultrasound images are generated through a first ultrasound imaging mode (B-mode, [0047]) and the one or more additional ultrasound images are generated through a second ultrasound imaging mode (Doppler within B-mode, [0047], [0061]-[0065]); the first ultrasound imaging mode and the second ultrasound imaging mode are different ultrasound imaging modes (B-mode and Doppler, [0047], [0061]-[0065])”.
Applicant appears to argue that the steps performed by Mo cannot be considered an ultrasound “mode”, examiner respectfully disagrees.  
As noted in [0061] for example, “One preferred embodiment of the present invention pertains to post-storage CW Doppler imaging capabilities”.
As noted in [0062] for example, “Upon cine playback, any sample gate along the reconstruction line within the ROI may be selected via front-panel controls for spectral Doppler analysis as in live PW spectral Doppler imaging”.  
As noted in [0063] for example, “During cine playback, the user can select any arbitrary sample gate along the anatomical reconstruction line for detailed spectral analysis”. 
These statements clearly refer to retrospective imaging.  The user is able to retrospectively obtain diagnostic imaging information by selecting points in the previously obtained image data.  The user does not have to perform a second scan to obtain the spectral Doppler information of a certain region of the image, the user may simply retrospectively select the region and the system will process the previously obtained image data.
The prior art is also clearly directed to a combined B-mode and spectral Doppler imaging system, as are known in the art ([0047]).  The system thus must collect ultrasound information, which can be used to generate both B-mode and spectral Doppler imaging.  Thus, the retrospective imaging steps rely upon this ultrasound imaging data used to generate both B-mode and spectral Doppler imaging.

The declaration under 37 CFR 1.132 filed 11/23/22 is insufficient to overcome the rejection of claims 1-11 and 14-20 based upon Mo et al. (US 2016/0051233; hereinafter Mo) as set forth in the last Office action because:  
the declaration asserts (9) that Mo is specifically directed to retrospectively changing the receive aperture or moving the Doppler line within the region of interest post storage in order to reduce the data storage requirements, but Mo says nothing about changing the ultrasound imaging “mode” retrospectively.
The declaration asserts (12) that while Mo refers to B-mode in paragraph [0047] and CW Doppler mode in [0061], this does not mean that the CW Doppler mode is being retrospectively generated from the B-mode ultrasound data.
The examiner notes that the claim language does not recite “changing the ultrasound imaging mode retrospectively”.  The claim language does not recite “retrospectively generating CW Doppler mode from B-mode ultrasound data”.   Applicant appears to be providing a more narrow interpretation of the claim language.  The examiner would suggest amending the claims to more specifically recite the features noted in the declaration.  
As an example, claim 1 refers to a step of “collecting ultrasound information of a subject region in response to ultrasound pulses transmitted toward the subject region, and forming one or more ultrasound images of at least a portion of the subject region using the ultrasound information”.  The claim could instead refer to collecting ultrasound information of the subject region, and forming ultrasound images using a first mode such as B-mode.  And then at the end of the claim, the language could refer to retrospectively generating using a second mode which was not used during the collection of ultrasound information different from B-mode, such as spectral Doppler.  Essentially, the claims should be amended to recite collecting ultrasound imaging data, forming only B-mode images and not Doppler images, and then retrospectively forming spectral Doppler images from the same ultrasound imaging data used to form the B-mode images.  Such an amendment would overcome the prior art of record.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793